Citation Nr: 0601111	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's chronic low back strain with degenerative disc 
disease and degenerative joint disease, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee traumatic arthritis with retropatellar 
pain syndrome, currently evaluated as 10 percent disabling, 
to include the issue of entitlement to a separate compensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee traumatic arthritis with retropatellar 
pain syndrome, currently evaluated as 10 percent disabling, 
to include the issue of entitlement to a separate compensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's right ankle sprain residuals with mild residual 
laxity and traumatic arthritis.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's left ankle ligamental laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to June 1975 and 
from June 1979 to December 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied increased disability evaluations for the veteran's 
chronic low back strain with degenerative disc disease and 
degenerative joint disease, right knee traumatic arthritis 
with retropatellar pain syndrome, left knee traumatic 
arthritis with retropatellar pain syndrome, right ankle 
sprain residuals with mild residual laxity and traumatic 
arthritis, and left ankle ligamental laxity.  In September 
2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the September 2005 hearing, the veteran testified that his 
service-connected low back, right knee, left knee, right 
ankle, and left ankle disabilities had increased in severity 
since his last VA examination and interfered with his work as 
a nurse.  The accredited representative asserted that the 
report of an August 2003 VA examination for compensation 
purposes was inadequate for rating purposes.  He requested 
that the veteran's claims be remanded to the RO so that the 
veteran could be scheduled for further evaluation.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in August 2003.  Clinical documentation from Stuart A. 
Gardner, M.D., dated in 2004 and 2005 reflects that the 
veteran exhibited painful motion of the lumbar spine, the 
knees, and the ankles.  However, no ranges of motion of the 
lumbar spine, the knees, or the ankles were reported.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  Since the last examination was over two 
years ago and the private medical evidence since that time 
suggests increased symptomatology, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.   

The Board would not ordinarily remand this case solely for 
VCAA compliance, but since it is necessary to remand for a VA 
examination, the RO should also take this opportunity to 
ensure full and complete compliance with the enhanced duty-
to-notify provisions enacted by the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  It cannot 
be said, in this case, that there has been sufficient 
compliance when the VCAA letter sent in August 2003 informed 
the veteran what evidence was needed to substantiate a claim 
for service connection, as opposed to the increased rating 
claims on appeal. 

Accordingly, this case is REMANDED for the following action:  

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to his claims.  The 
notice should also inform the veteran 
that he should provide the VA with copies 
of any evidence relevant to these claims 
that he has in his possession.  

As part of this notice, ask the veteran 
to provide a release authorizing VA to 
request his records from Dr. Stuart 
Gardner, if he has received any treatment 
for his back, knees, or ankles since 
August 2005.  

Any notice given or action taken 
thereafter, must comply with current, 
controlling legal guidance.  If the 
veteran requests that VA obtain his 
records from Dr. Gardner, all appropriate 
efforts should be made.



2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his low back, 
right knee, left knee, right ankle, and 
left ankle disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's orthopedic 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected low back, 
right knee, left knee, right ankle, and 
left ankle disabilities with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation with the VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that his failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2005).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


